Appeal from an order of Supreme Court, Livingston County (Cicoria, J.), entered December 6, 2002, which denied petitioner’s motion to vacate an arbitration award in favor of respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Petitioner appeals from an order denying its motion to vacate an arbitration award in favor of respondent on the ground that petitioner’s counsel was not given notice of the time and place of the arbitration hearing (see CPLR 7506 [b]). We affirm. Petitioner previously had been served in the same manner with four other hearing notices, i.e., through its representative listed on the arbitrator’s application form, and the record establishes that petitioner’s counsel received all four prior notices without objection. Thus, petitioner waived any procedural defect with respect to the manner of service of the instant hearing notice (see 7506 [f]; 7511 [b] [1] [iv]; see also Wally v Cameron Indus., 179 AD2d 548 [1992], lv denied 80 NY2d 754 [1992]; Matter of Standard Steel Section v Royal Guard Fence Co., 62 AD2d 1040 [1978], lv denied 45 NY2d 707 [1978]). Present — Green, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.